DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “38” has been used to designate both the retention element and the retention cap.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 1, 8, 14 and 17 are objected to because of the following informalities:
In claim 1, line 13, “the axis of rotation of” should be - - the axis of - -.
In claim 1, line 16, “the attachment” should be - - the load binder attachment - -.
In claim 1, line 35, “the recesses” should be - - a plurality of recesses - -.
In claim 8, line 2, “the attachment” should be - - the load binder attachment - -.
In claim 14, line 12, “the axis of rotation of” should be - - the axis of - -.
In claim 14, line 15, “the attachment” should be - - the load binder attachment - -.
In claim 17, line 12, “the axis of rotation of” should be - - the axis of - -.
In claim 17, line 15, “the attachment” should be - - the load binder attachment - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byers (US Patent No. 9,561,838).
Regarding claim 17, Byers discloses a load binder attachment for a ratchet-type load binder having a longitudinally extending tubular body receiving at either opposite end thereof a movable attachment member of the load binder adapted for opposite movement to one another along a longitudinal axis of the body for tensioning a cable to which the movable attachment members are connected, the cable being formed by a plurality of linked annular elements, the load binder including a ratchet mechanism adapted to drive the opposite movement of the attachment members, the ratchet mechanism including a ratchet gear defining a plurality of radially outwardly projecting teeth around its circumference and mounted to the body so that an axis of the ratchet gear which is encircled by the teeth is oriented parallel to the longitudinal axis of the body, a plurality of recesses respectively being defined between each adjacent pair of the teeth, a handle (56) of the ratchet mechanism extending transversely from the body and supported thereon for rotary movement relative to the body about the axis of rotation of the ratchet gear, and a pawl operatively supported on the handle (56) for selectively engaging the ratchet gear so that the rotary movement of the handle relative to the body acts to drive the opposite movement of the attachment members, in combination with the load binder (see Fig. 1 and annotated Figs. 2 and 3), the attachment comprising: 
a mounting frame mounted to the load binder at a location registered with the ratchet mechanism (see annotated Fig. 2); 
a slot defined by the mounting frame and extending angularly of the axis of the ratchet gear, the slot receiving the handle (56) of the ratchet mechanism and being sized greater than a width of the handle (56) so that the handle (56) can traverse the slot in the rotary movement thereof relative to the body of the load binder (see Fig. 1 and annotated Fig. 2); 
a sprocket with a shaft extending along an axis of rotation of the sprocket, the sprocket including a plurality of radially outwardly projecting teeth spaced angularly of the axis of rotation of the sprocket, the shaft being supported on the mounting frame so that the sprocket is rotatable about the axis thereof (see annotated Fig. 3); 
the sprocket being disposed at an angularly spaced location from the slot (see annotated Fig. 2); 
the sprocket having a greater number of teeth than the ratchet gear so that more than one rotation of the sprocket effects one rotation of the ratchet gear (see annotated Fig. 3); and 
a coupler (111) carried at one end of the shaft for connecting to a rotary drive member of a handheld power tool so as to drive rotation of the sprocket (see Fig. 1Col. 4, lines 29-35).  


    PNG
    media_image1.png
    402
    747
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    427
    685
    media_image2.png
    Greyscale


REASONS FOR ALLOWANCE

Claims 2-9, 14 and 15 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring the transmission member being movable between a drive position in which the transmission elements are located in the recesses of the ratchet gear so as to mesh with the teeth thereof, such that the rotation of the transmission member effects rotation of the ratchet gear, and an idle position in which the transmission elements are at spaced locations from the recesses so as to be free from meshing with the teeth, such that the transmission member is selectively engageable with the ratchet gear for selectively driving the opposite movement of the attachment members of the load binder. 
Regarding claim 14, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring a worm gear having a shaft extending along an axis of rotation of the worm gear and a helical flight carried on the shaft, the worm gear being supported on the mounting frame so as to be rotatable about the axis of the worm gear; the worm gear being disposed at an angularly spaced location from the slot; and a coupler carried at one end of the shaft for connecting to a rotary drive member of a handheld power tool so as to drive rotation of the worm gear.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677